Citation Nr: 1439099	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from March 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he is presently competent to manage his funds without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of VA funds.  38 U.S.C.A. § 501(a), 5107(West 2002); 38 C.F.R. §§ 3.102, 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

The Veteran contends that he is competent to handle disbursement of his VA benefits. 

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  See 38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

A February 2010 VA examination report indicates that the clinical psychologist found that the Veteran was competent to manage his financial matters in his own best interest; yet, in the same report, it was noted that he was not capable of managing his benefits in his own best interest and that due to his apparent vulnerability to requests from family, assigning a non-family member guardian would probably be in his own best interest.  At that time, the Veteran was reportedly clean and sober for eight months but homeless.  The Veteran reported that he had always had severe financial problems and that since he lost his job the year before, he had been unable to pay on old credit card debt and was behind on his car payment, his only meaningful possession.  The psychologist stated that while in a structured environment, he might be able to manage his own hygiene and self-care needs, but that this was unlikely to continue particularly if he is forced to return to the street.

In support of his claim, the Veteran submitted a November 2010 letter from a VA registered nurse which states that the Veteran was capable of handling his own funds but would like VA to evaluate how he was spending his money every six months.

At the RO hearing in November 2010, the Veteran testified that he was living by himself and paying rent, utility bills, and a car payment.  The Veteran testified that he had a checking account to pay his bills, that he checked his check book balance, and that he had no problems with that.  

The Veteran also submitted a January 2014 letter from a VA psychiatrist who noted that he had been seeing the Veteran since September 2012 and that since that time, he had been handling his own finances, and he felt that he could continue to do so at that time.  

A field examination was conducted in July 2010 at which time the Veteran was oriented to time, place, and events and spoke coherently.  The field examiner noted that the Veteran was able to accurately state sources of income and he indicated that he personally handled his money which he used to pay his rent, utilities, food, and outstanding debt.  The field examiner noted that the Veteran had good comprehension of his monthly obligations and had taken responsibility to ensure that his monthly expenses were addressed.  The field examiner's assessment was that the Veteran appeared oriented and spoke coherently, lived in a clean environment, and paid his bills in a timely manner.  The examiner noted that the Veteran was an appropriate candidate for Supervised Direct Pay (SDP) since he had demonstrated an ability to manage sufficient funds to meet his anticipated expenses, without assistance, and was actively engaged in counseling and training.

The Board notes that the field examination report shows that the Veteran is doing well and managing his finances despite the incompetency findings from the February 2010 VA examiner.  Moreover, the governing legal authority calls for the presumption of competency in such cases.  

In light of the facts outlined above, the Board finds that the both the positive and negative evidence regarding the Veteran's competency claim is at least in equipoise.  See 38 C.F.R. § 3.353(d).  As such, the Board finds that it is at least as likely as not that the Veteran is competent to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.  


ORDER

As the Veteran is deemed competent to handle disbursement of VA funds, the appeal is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


